Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                           Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14     Y. Kim, LLC, a California Limited         Act; Unruh Civil Rights Act
       Liability Company; and Does 1-10,
15
                 Defendants.
16
17
           Plaintiff Orlando Garcia complains of Y. Kim, LLC, a California Limited
18
     Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
24   dexterity issues. He uses a wheelchair for mobility.
25     2. Defendant Y. Kim, LLC owned the real property located at or about
26   5166 E. Imperial Highway, Lynwood, California, in December 2019.
27     3. Defendant Y. Kim, LLC owns the real property located at or about 5166
28   E. Imperial Highway, Lynwood, California, currently.


                                            1

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 2 of 7 Page ID #:2




 1     4. Defendant Y. Kim, LLC owned Cork N Bottle located at or about 5166
 2   E. Imperial Highway, Lynwood, California, in December 2019.
 3     5. Defendant Y. Kim, LLC owns Cork N Bottle (“Store”) located at or about
 4   5166 E. Imperial Highway, Lynwood, California, currently.
 5     6. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein,
10   including Does 1 through 10, inclusive, is responsible in some capacity for the
11   events herein alleged, or is a necessary party for obtaining appropriate relief.
12   Plaintiff will seek leave to amend when the true names, capacities,
13   connections, and responsibilities of the Defendants and Does 1 through 10,
14   inclusive, are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 3 of 7 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Store in December 2019 with the intention to avail
 3   himself of its goods, motivated in part to determine if the defendants comply
 4   with the disability access laws.
 5     11. The Store is facility open to the public, a place of public accommodation,
 6   and a business establishment.
 7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide wheelchair accessible paths of travel inside the Store in
 9   conformance with the ADA Standards as it relates to wheelchair users like the
10   plaintiff.
11     13. On information and belief, the defendants currently fail to provide
12   wheelchair accessible paths of travel inside the Store.
13     14. The Store has a sales counter where it handles its transactions with
14   customers.
15     15. The defendants have a counter that, as built, complies with the ADA
16   Standards for accessible design. However, on the date of the plaintiff’s visit,
17   the defendants did not maintain the sales counter in a manner that was readily
18   accessible to and useable by the plaintiff and other persons with disabilities.
19     16. The defendants have a practice of converting a significant portion of the
20   lowered sales counter to a display area where merchandise for sale is offered
21   and displayed.
22     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible paths of travel and sales counters. By failing to provide
26   accessible facilities, the defendants denied the plaintiff full and equal access.
27     19. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                             3

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 4 of 7 Page ID #:4




 1     20. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     21. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     22. Plaintiff will return to the Store to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Store and its facilities are accessible. Plaintiff is currently deterred
13   from doing so because of his knowledge of the existing barriers and his
14   uncertainty about the existence of yet other barriers on the site. If the barriers
15   are not removed, the plaintiff will face unlawful and discriminatory barriers
16   again.
17     23. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27
28


                                               4

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 5 of 7 Page ID #:5




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 6 of 7 Page ID #:6




 1     26. When a business provides paths of travel, it must provide accessible
 2   paths of travel.
 3     27. Here, accessible paths of travel have not been provided.
 4     28. When a business provides sales counters, it must provide accessible
 5   sales counters.
 6     29. Here, accessible sales counters have not been provided.
 7     30. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     31. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     32. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     33. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     34. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     35. Defendants’ acts and omissions, as herein alleged, have violated the


                                             6

     Complaint
Case 2:20-cv-01390-PA-AGR Document 1 Filed 02/12/20 Page 7 of 7 Page ID #:7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     Dated: February 7, 2020              CENTER FOR DISABILITY ACCESS
21
22
                                          By:
23
24                                        ______________________________
25                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
26
27
28


                                                7

     Complaint
